 In the Matter of UXBRIDGE WORSTED COMPANY,INC., A CORPORATIONandUNITED TEXTILE WORKERS OF AMERICACase No. C-131.Decided February 16, 1939Woolen Textile Industry-Domination of and Interference with IndependentUnions:charges of,dismissed-Discrimination:lay-offs and discharges:chargesof, sustained as to two employees,dismissed as to others;refusal to reemploy :charges of,sustainedas to one employee-Espionage:charges of,dismissed-ReinstatementOrdered:foremployeesdiscriminatedagainst-BackPay:awarded.Mr. Edmund J. BlakeandMr. John J. Babe,for the Board.Mr. Edward A. Robertson,of New York City, for the respondent.Mr. S. A. Lischinsky,ofWashington, D. C., for the Glenark Localand the Uxbridge Local.Mr. Paul S. Kuelthau,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local No. 1810,United Textile Workers of America, herein called the Glenark Local,and by the United Textile Workers of America, herein called theU. T. W., on behalf of the Glenark Local and Local No. 2056, UnitedTextileWorkers of America, herein called the Uxbridge Local, theNational Labor Relations Board, herein called the Board, by A. How-ard Myers, the Acting Regional Director for the First Region (Bos-ton,Massachusetts), on June 15, 1936, issued and duly served itscomplaint against the Uxbridge Worsted Company, Inc., Uxbridge,Massachusetts, herein called the respondent, alleging that the respond-ent had engaged in and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8 (1), (2), and (3),and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.In regard to the unfair labor practices the complaint as amendedin substance alleged (1) that the respondent had discriminated in'Petition to amend the complaint was granted at the beginning of the hearing onJuly 9, 1936.11 N. L.R. B., No. 31.333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDregard to the hire and tenure of employment of George Desrosiers,Aime La Lancette, Charles Hubert, Joseph Ethier, Paul Courte-manche, Stanley Wilzek, Arthur B. McCabe, Henry Descaureaux,Osias Turenne, Louis Leduc, Joseph Wilson, and Raymond Barry,because of their membership and activities in the U. T. W.; (2) thatthe respondent, through its foreman, Sylva Jarry, had watched thedoorway of a hall in which the Glenark Local was meeting for thepurpose of identifying members thereof and had thereby interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act; (3) that the re-spondent had dominated and interfered with the formation and ad-ministration of the Mutual Benefit Association Independent Unionand had contributed financial and other support to it.The respondent filed an answer reserving all rights under a specialappearance and motion to dismiss, admitting its corporate status, thenature and extent of its business, the lay-offs and discharges, butdenying all other allegations of the complaint.Pursuant to notices 2 duly served on the respondent and theU. T. W., a hearing was held on July 9, 10, 13, 14, 15, and 16, 1936,atWoonsocket, Rhode Island, before Daniel M. Lyons, the TrialExaminer duly designated by the Board.The respondent appearedspecially by counsel and objected to the jurisdiction of the Board andmoved that the Trial Examiner proceed to inquire into the facts ofthe case with respect to the jurisdiction of the Board over the re-spondent.The Trial Examiner ruled that the respondent could pro-ceed with the evidence in regard to jurisdiction if it wished, but thatthe Board would proceed if the respondent did not. The respondentproceeded with evidence in regard to jurisdiction and at the end ofthat evidence the Trial Examiner denied the respondent's plea to theBoard's jurisdiction.His ruling is hereby affirmed.At the close of the Board's case, the complaint was amended tocharge the respondent with dominating and interfering with andcontributing financial and other support to the Mutual Benefit Asso-ciation Independent Union in its Glenark mill, the American Inde-pendentWorkers' Union in its Andrews mill, and the UxbridgeWorsted Company Independent League in its Uxbridge mill.OnJuly 16, the hearing was adjourned indefinitely to give the respondenttime to meet the new allegations.Pursuant to notice duly served, the hearing was resumed onAugust 10, 1936, and completed on August 11. Oral argument waswaived and permission granted to counsel for the respondent to filea brief within 10 days, but no brief was filed since the case was trans-ferred to the Board on August 14.2 The hearing was first set for June 25, 1936, but was indefinitelypostponed on June18, 1936, and later scheduledfor July 9, 1936. 'UXBRIDGE WORSTED COMPANY, INC., ET AL.335Full opportunity to be heard, to examine and cross-examine wit-nesses, and to produce evidence bearing upon the issues was affordedto all parties.During the hearing, the Trial Examiner ruled on motions and ob-jections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.At the close of the Board's case, and again after all evidence wasin, the respondent moved to dismiss the individual allegations on theground that the evidence did not support the allegations of the com-plaint.The Trial Examiner reserved ruling.The respondent'smotion will be granted in part for the reasons and to the extenthereinafter set forth, but otherwise denied.On August 14, 1936, the Board, acting pursuant to Article II,Section 37, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered the case transferred to andcontinued before it.On April 21, 1938, the Board issued a Decision and Order in theinstant case.On June 25, 1938, the Board notified the parties thatits findings of fact and order of April 21, 1938, would be vacatedand set aside on July 6, 1938, for the purpose of further proceedingsbefore the Board, unless good cause to the contrary was shownbefore that date.On July 5, 1938, the respondent filed a notice op-posing the setting aside of the findings of fact and order of April21, 1938, but on July 6, 1938, the Board overruled the respondent'sobjections and vacated the findings and order of April 21, 1933, forthe purpose of taking such further action as it deemed necessary andadvisable.On September 14, 1938, the Board issued an order direct-ing that Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order be issued, that no Intermediate Report of theTrial Examiner be issued, that the parties have the right, within10 days after the issuance of the Proposed Findings, Proposed Con-clusions of Law, and Proposed Order, to file exceptions, to requestoral argument before the Board, and to request permission to file abrief with the Board.On December 2, 1938, the Board issued Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order in the case, serv-ing them on the parties.Thereafter the respondent filed exceptionsto the Proposed Findings, Conclusions and Order, and a brief in sup-port of its exceptions.On January 17, 1939, a hearing for the pur-pose of oral argument was held before the Board in Washington,D. C. The respondent, the Glenark Local, and the Uxbridge Localwere represented by counsel and participated in the hearing.TheBoard has considered the respondent's exceptions and brief in sup- 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDport thereof, and so far as the exceptions are inconsistent with thefindings, conclusions, and order set forth below, finds no merit inthem.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Uxbridge Worsted Co., Inc.,8 is a corporation or-ganized and existing under the laws of Massachusetts, with its mainoffice at Uxbridge, Massachusetts. It operates mills at Uxbridge(herein called the Uxbridge mill) and Lowell (herein called theLowell mill), in Massachusetts; at Woonsocket (herein called theGlenark mill) and in the town of North Smithfield (herein calledthe Andrews mill), in Rhode Island; until recently it operated aweave shop known as the Alice mill, in the town of North Smith-field, Rhode Island.The Alice mill was closed in May 1936, and itslooms moved to the Andrews Mill .4The mills owned by the respondent operate in two groups, oneheaded by the Uxbridge mill and including the Lowell mill, and theother headed by the Glenark mill and including the Andrews mill,and, formerly, the Alice mill.These groups are supposed to operate independently of each other.They have separate bank accounts and their books are kept inde-pendently.The purchasing for the Uxbridge group is done byHarold J. Walter, treasurer and general mianager of the respondent,while that for the Glenark group is done by a purchasing agent atthe Glenark mill.Walter has general supervision over the affairs ofthe Glenark group as well as direct supervision over the Uxbridgegroup, since he is general manager of the respondent.The Uxbridge mill is a complete unit in itself.On June 5, 1936,it employed 798 persons. It takes the virgin wool, or rags, and cards,spins, weaves, and finishes the goods. It also finishes "grey goods" B8 Called Uxbridge Worsted Company, Inc., in the complaint and other formal papers.4 The respondent owns all of the stock of the Cedartown Textiles Corporation, aGeorgia corporation operatinga millat Cedartown, Georgia, and of the Putnam WoolenCorporation, a Connecticut corporation operating a mill at Putnam, Connecticut. It isintimated in the record that the respondent owns at least a majority of the stock intheMillbury Spinning Co., a Massachusetts corporation operating mills at Millbury,Massachusetts, and at Pascoag, Rhode Island, and of Macon Textiles, Inc, a Georgia cor-poration operating a mill at Macon, Georgia, producing 30,000 pounds of cotton yarnper week, all of which is purchased by the respondent or its subsidiariesHarold J.Walter, treasurer of the respondent, is also treasurer of all of the afore-mentioned cor-porations except the Putnam Woolen Corporation, of which he is president. LouisBachman, president of the respondent is also president of the Cedartown Textiles Cor-poration and of Macon Textiles, Inc.Walter testified that these corporations operateas independent units, but do not compete with each other.6 "Grey goods" is cloth woven from unbleached or undyed yarn. UXBRIDGE WORSTED COMPANY, INC., ET AL.337which have been woven for it at the Lowell mill and at the Pascoagmill of the Millbury Spinning Company at Pascoag, RhodeIslandsThe Uxbridge mill finishes approximately 8,000,000 to 9,000,000 yardsof goods a year, 50 to 60 per cent of which is from "grey goods"woven for it at the Lowell and Pascoag mills. The final product ismen's wear,women's wear, dress goods, and seat, side, and top liningsfor automobiles.The Lowell mill does not spin any yarn. It buys its woolen yarnfrom approximately ten different sources, among them the Collinsand Aitken Corporation of Bristol, Rhode Island, the RichmondSpinning Company of Maine, the Samoset Worsted Company ofWoonsocket, Rhode Island, the Glenark mill of the respondent atWoonsocket, Rhode Island, and the Pascoag mill of the MillburySpinning Company at Pascoag, Rhode Island. It alsouses somesouthern cotton yarn which is obtained from North Carolina andSouth Carolina.The yarn is transported to the Lowell mill by railor truck. If it is coming from the Millbury Spinning Company, itis carried in trucks owned by the respondent and registered in Massa-chusetts and other States.The Lowell mill produces 65,000 to 70,000yards of "grey goods" a week, all of which is finished at the Uxbridgemill.On June 5, 1936, 446 persons were employed at the Lowell mill.The Pascoag mill is primarily a spinning mill for the MillburySpinning Company, but it does weave "grey goods" for the Uxbridgemill on a commission basis.The Uxbridge mill buys yarn from theMillbury Spinning Company.When the yarn passes from the spin-ning, room into the weaving room at the Pascoag mill, title to itpasses to the Uxbridge mill and it is woven for the Uxbridge mill'saccount.The Pascoag mill makes about 40,000 yards of "greygoods" a week, all of which is transported to the Uxbridge mill andfinished there.On June 5, 1936, the Pascoag mill employed 627persons in all its operations.The Glenark mill, which, as stated above, is located at Woonsocket,Rhode Island, makes men's worsteds from wool tops, or combed wool,50 to 60 per cent of which is purchased from the Barre Wool Comb-ing Company of Barre, Massachusetts. The Andrews mill is a weaveshop attached to the Glenark mill.Eighty per cent of the weavingfor the Glenark mill is done at the Andrews mill, which on June 5,1936, employed 271 people.The Alice mill was also a weave shopfor the Glenark mill until May 1936, when its looms were moved tothe Andrews mill.The Glenark mill finishes approximately 50,000 yards of goods aweek and employed 519 persons on June 5, 1936. Its production isconfined entirely to men's worsteds.6The mill at Pascoag, Rhode Island, is owned by the respondent but leased to theMillbury Spinning Company, which operates it principally as a spinning mill but also asa weave shop for the Uxbridge mill. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDL. Bachman Company of New York, which owns 50 per cent ofthe stock of the respondent, is employed as factor and contracts tobuy the entire output of the respondent's mills.The contract withL. Bachman Company provides that title to the goods passes withthe bill of lading when they leave the mill.The respondent manu-factures only to order, and L. Bachman Company assigns the ordersto the mill at which the goods are to be manufactured without con-sulting the respondent.The accounts of the Uxbridge and Glenarkmills are kept separate by L. Bachman Company.Each mill iscredited with the amount of goods it ships for L. Bachman Com-pany, and is in turn debited with the amount that L. BachmanCompany as factor pays out for it.The finished goods are shipped by the mill finishing them as directedby L. Bachman Company. A large part of the goods are shippeddirectly to the purchaser from the mill; the remainder are shipped tothe warehouse of L. Bachman Company in New York. Finishedgoods are not stored by the respondent for any length of time.Ninetyper cent of the output of the Uxbridge mill is sold to customers outsideof the State of Massachusetts, and 90 per cent of the product of theGlenark mill is sold to customers outside of the State of Rhode Island.II.THE ORGANIZATIONS INVOLVEDUnited TextileWorkers of America is a labor organization ad-mitting to membership persons employed in the textile industry inNorth America.Local No. 1810, United Textile Workers of America, is a local of theinternational union described above.It is a labor organization ad-mitting to membership persons employed in the Glenark, Andrews,and Alice mills of the respondent.Local No. 2056, United Textile Workers of America, is a localof the international union described above.It is a labor organizationadmitting to membership persons employed in the Uxbridge mill ofthe respondent.III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with.American Independent Work-ersUnion,Mutual Benefit Association Independent Union, andUxbridge Worsted Company Independent LeagueThe U.T.W. was organized in the respondent's New England millsin 1933 and 1934.Thereafter,the representatives of the various localsin the respondent's mills met and talked with representatives of therespondent.Feeling that their efforts were not producing properresults, these locals formed a conference board to deal with Harold UXBRIDGE WORSTED COMPANY INC., ET AL.339J.Walter, treasurer and general manager of the respondent. In the,spring of 1935, the conference board requested a 15-per cent increase.in wages in all of the mills.When the respondent refused this de-mand, the locals applied to the U. T. W. for strike sanction whichwas granted to them.After meeting with Walter once more and_experiencing some difficulty in getting further appointments withhim, a strike was called which became effective on June 24, 1935, inall of the New England mills of the respondent and its affiliated com-,panics, except that of the Millbury Spinning Company at Millbury,Massachusetts.This strike was called by the conference board, whichhad been given authority in a strike vote taken several weeks before.The rank and file of union members did not know the actual date ofthe strike until they came to the plants on June 24, 1935, and weremet by pickets.On August 5, 1935, the strike was called off, andthe men returned to work without any substantial gains as a resultof the strike.All of the mills except the Andrews mill remainedclosed for the duration of the strike.American Independent Workers Union,herein called the A. I. W. U.,is a labor organization which admits to membership persons employedin the Andrews mill. It is the outgrowth of a back-to-work movementstarted in about the fourth week of the strike by Cullen, Dwyer, and,Mousseau, employees at the Andrews mill.Mousseau had been a"boss weaver" on the second shift before the strike, and his con-nection with the back-to-work movement and the subsequent organiza-tion of the A. I. W. U. is not entirely clear from the record.Cullenand Dwyer were very active in talking to employees and signing themup for the A. I. W. U.After everyone returned to work on August 5, 1935, there was somesolicitation of A. I.W. U. members by Cullen and some collection ofdues during working hours, but there is not convincing proof thatthese activities were carried on in the plant with the knowledge orsanction of the respondent.There is testimony that Ernest Iredale,the foreman at the Andrews mill, disregarded solicitation by Cullenduring working hours and at times aided the A. I. W. U. by at leastappearing to consult Dwyer before telling an applicant that therewas no work for him, but this testimony is flatly contradicted byIredale.Although the evidence raises doubts concerning the freedom of theA. I. W. U. from the respondent's interference and control, it is notsufficient towarrant a finding that the respondent has dominatedand interfered with its formation or administration or contributedsupport to it.The allegations of the complaint with respect to theA. I. W. U. will therefore be dismissed.Mutual Benefit Association Independent Union,herein called theM. B. A., is a labor organization admitting to membership persons 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed at the Alice and Glenark mills. It was organized justafter the 1935 strike by Sylva Jarry, who is now employed as awarp starter at the Andrews mill, and by one Bender, a mechanicat the Glenark mill.At that time Jarry was employed in theAlice mill.Jarry had been active in the organization of the Glen-ark Local in 1933 and had been president of it for 15 months. Inthe spring of 1935, he became dissatisfied with the U. T. W. andceased to pay dues to it.During the strike, Jarry attended strikemeetings but became more and more dissatisfied with the way nego-tiationswere being conducted, so he decided to form a union ofhis own.All of the solicitation for the M. B. A. was done by Jarryand Bender.Although the complaint alleged that Jarry was a fore-man and that the M. B. A. was organized at the suggestion of therespondent's foremen, the evidence does not substantiate the allega-tion.Jarry worked on the night shift at the Alice mill and wasone of the oldest employees there.He testified at the hearing thatthere was no foreman on the night shift and that he merely hadthe authority to call Iredale, the day foreman, if anything wentwrong, but that he was not a supervisor and that he had no powerto hire or discharge.There is nothing in the record to show thatJarry's statement about his position at the Alice mill is not correct.Although some of the men employed at the Alice mill seem to havebeen under the impression that it was necessary for them to belongto the M. B. A. in order to be transferred to the Andrews mill, whenthe Alice mill was closed in May 1936, there is nothing in the recordto indicate that there actually was such a requirement or that anyperson was not transferred for such reason.On the record as it stands, we do not find that the respondent hasdominated and interfered with the formation or administration oftheM. B. A. or contributed support to it.The allegations of thecomplaint with respect to the M. B. A. will therefore be dismissed.UxbridgeWorsted Company Independent League,herein calledthe League, is a labor organization admitting to membership per-sons employed in the Uxbridge mill.The only evidence on the ori-gin of the League is that it was organized in August 1935 by Daub-ney and McCloskey, two employees at Uxbridge, and that soonthereafter they wroteWalter asking for a conference, which washeld on August 22, 1935.They informed Walter that they wantedhelp in organizing an independent union, which Walter, as far asthe record shows, declined to give them.Anthony F. Valente, sec-retary and treasurer of the Woolen and Worsted Workers of Amer-ica, testified that when he was working at the Uxbridge mill theweek after the 1935 strike, he saw the overseer, Charles F. Herbst,talking to Annie Loughlin, a fine sewer employed at the Uxbridgemill, and immediately thereafter she started to pass out membership UXBRIDGE WORSTED COMPANY, INC., ET AL.341cards for the League.However, there is no evidence as to whatwas said in the conversation between Herbst and Loughlin and noother showing of any connection between the conversation and thesubsequent activity of Loughlin in the formation of the League.Upon the basis of the evidence adduced, we do not find that therespondent has dominated and interfered with its formation or ad-ministration or contributed support to it.The allegations of thecomplaint with respect to the League will therefore be dismissed.B. The lay-offs, discharges, and refusal to reinstateIn our consideration of the alleged discriminatory lay-offs, dis-charges, and refusals to reinstate, it becomes important to considercertain changes in operations affected by the respondent during thisperiod.Before the strike in 1935 the Draper automatic loom and theCrompton and Knowles non-automatic loom were in use at the An-drews mill.The Draper loom is an automatic loom which runs onetype of filling and has one shuttle.One weaver can operate sixor eight of these looms.The Crompton and Knowles box loom, ornon-automatic, runs four types of filling and has four shuttles.Oneweaver operates two of these looms.After the strike, the Crompton and Knowles non-automatics wereused to finish the current production work.When the sample workwas completed those looms were stopped. In December 1935, mostof the non-automatics were changed into Crompton and Knowlesautomatics.A weaver who can operate a non-automatic cannotnecessarily operate an automatic; operating the latter requires con-siderable skill and agility, because one weaver operates a battery ofsix.The evidence indicates that it takes a non-automatic weaver2 or 3 months to learn to operate a battery of six automatics withacceptable efficiency.The respondent contends that for this reasonitwas unable to reemploy the weavers formerly employed on thenon-automatics.The remaining non-automatics were to be used onsamples only thereafter, and the Draper weavers were to alternate,so far as possible, on the Draper looms and the non-automatics.At the Alice mill there was one cam loom in use before the 1935-strike.About the time of the 1935 strike, the respondent had decidedtomove this cam loom to one of its southern mills, which was en-gaged in the manufacture of plain cloth, and this was done in August1935.Henry Descaureauxwas a dry-slash operator at the Alice millprior to the strike.Dry slash is an operation which is performed,only in connection with a cam loom.Descaureaux returned to workafter the strike on August 5, 1935, and was put on temporary work76427:;-29-vol. si-23 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor 2 days.On August 7, 1935, Descaureaux was laid off becausehis machine had been moved south.Descaureaux claimed that he had been promised a chance to learndresser tending before the strike and that he was being discriminatedagainst because he was not given a chance to learn dresser tendingor was not transferred to another job when the dry-slash operationwas moved.The respondent introduced evidence showing that it already hada full quota of dresser tenders and that due to the transfer of twodressing frames to another of its New England mills, it in fact hadan extra dresser tender working as a wet-slash operator who had beenwith the respondent for 19 years.`Although Descaureaux had been employed by the respondent for7 years and had been an officer of the Glenark Local since it wasfounded, those facts alone are not sufficient to warrant a finding ofdiscrimination.We therefore will dismiss the complaint in so faras it concerns Descaureaux.Louis Leducis a weaver on both Draper and non-automatic Cromp-ton and Knowles looms.He had been employed at the Andrewsmill intermittently since January 1934, and had been a member oftheGlenark Local since 1933.Although he had never been anofficer of the Glenark Local, Leduc was the recognized leader of theweavers at the Andrews mill. It was Leduc whom Urquhart, man-ager of the Glenark group of mills, approached on June 24, 1935,to have him take a vote on whether or not the men at the Andrewsmill wanted to strike.On August 23 or 24, 1935, Iredale, overseer of weaving at theAndrews mill, laid off Leduc, assigning as the reason for the lay-offa cut of cloth which he charged Leduc had woven wrong 2 weeksbefore.Leduc denied responsibility for the bad cloth at the time itwas woven and Iredale told another employee to ascertain who hadstarted the cut.Thereafter Leduc asked Iredale about it and Ire-dale told him it was "all right."At the hearing Iredale stated thatLeduc had woven and was responsible for spoiling the whole cut of78 yards.Leduc denied that but stated that he merely continuedweaving as the previous weaver had been weaving. The evidenceshowed that one shift did not weave a complete cut of 78 yards andthat some other weaver had started it. Leduc testified that theweaver who started the cut had not been disciplined for his errorby the respondent and Iredale did not deny that testimony..At the hearing and in its brief the respondent contended that Leduchad not been discharged but had merely been laid off as a disciplinarymeasure.The evidence does not support that contention.When Le-duc's employment ceased, Iredale did not inform him of the duration UXBRIDGE WORSTED COMPANY, INC.,, ET AL.343of the lay-off.Moreover Leduc returned for work several times there-after and each time Iredale told him there was no work for him. OnSeptember 2, 1935, Leduc returned to the mill and talked to Iredale.Iredale consulted Dwyer, president of the A. I. W. U., and then tookLeduc aside and told him that there was no work for him but that heshould come back again in a few weeks. Leduc then asked Iredalewhy he had lost his job and stated that he thought the respondentwould never reemploy him. Iredale did not contradict Leduc but toldhim that he could easily obtain a job at another mill and encouragedhim to do so. Although Iredale denied talking to Leduc after thelatter's lay-off and stated that Leduc never returned to apply for rein-statement, his testimony is not persuasive especially since Leduc'sreturning to the mill to seek reinstatement, as he testified, was a whollyreasonable action in view of Iredale's assertion that he told Leduc onAugust 23 or 24 that he was laid off. After his talk with Iredale onSeptember 2, Leduc did not return to the mill.It is our opinion that Iredale had decided to discharge Leduc om_August 23 or 24 but did not tell Leduc because he was unable to explain-such drastic action. Instead he laid off Leduc on a pretext and themrefused to reemploy him, thereafter encouraging him to obtain a jobelsewhere.Leduc was the most prominent U. T. W. member at theAndrews mill and had been the leader of the strike there. The re-spondent did not deny that there was work which Leduc was able todo at the time he was discharged and under the circumstances we findthat he was discharged because he joined and assisted the U. T. W.We find that the respondent has discriminated with respect to thehire and tenure of employment of Louis Leduc, thereby discouragingmembership in the U. T. W. and has thereby interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.At the time of the hearing, Leduc was working for the Barnai Wor-sted Company, by whom he had been employed since September 1935.George J. Desrosiersstarted working at the Andrews mill in Janu-ary 1934, and joined the U. T. W. at that time.He was laid off inMay 1934, and reemployed in December 1934, and then worked untilMay 10, 1935, when he was again laid off. Desrosiers was notifiedthrough his father-in-law to report for work on June 24, 1935, whichwas the day the strike was called.Because of the strike, Desrosiersdid not go to work that day.When he reported for work on August5, the day the strike was called off, Iredale informed him that his loomwas not ready for production.Desrosiers claims that Iredale added,"you don't belong to this union." That statement is denied by Iredale,who claims that the reason Desrosiers was not put to work was that henever reapplied after August 5.Desrosiers admitted he did not applyagain but testified that lie did not reapply because he heard a rumor 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatIredale wasgoing to have him arrested if he came to the millagain.The basis for his fear was that on August 5, 1935, he hadalmost gotten into a fight with the watchman at the Andrews mill andwith Iredale's son who was employed in the office there, over somematterin connection with returning to work. Iredale denied that heintended to have Desrosiers arrested.Desrosiers was not an especiallyprominent member of the U. T. W.On the basis of all of the evidence in the record, we do not find thatthe respondent discriminated in regard to the hire and tenure of em-ployment of Desrosiers because he joined and assisted the U. T. W.The allegations of the complaint with respect to George Desrosiers willtherefore be dismissed.Arthur B. McCabeis a weaver who was employed at the Andrewsmill from January 1935 to April 8, 1935, and from May 27 to Septem-ber 25, 1935, with the exception of the period of the strike from June24 to August 5, 1935.McCabe can operate either the Crompton andKnowles non-automatic or the Draper loom, and has operated a Cromp-ton and Knowles automatic, although he has never operated a battery,of six of them.McCabe joined the U. T. W. in 1933.During the strike, McCabe was asked to return to work by oneColeman, an assistant overseer.Dwyer also asked McCabe to returnto work during the strike and left a paper with McCabe, which heasked McCabe to have others sign. The day after leaving the paperwith McCabe, Dwyer came and got it again.McCabe did not knowwhat the paper was and he did not sign it.On September 24, 1935, Iredale told McCabe that there was not anymore work and that he would have to lay him off.McCabe asked ifthere was anything wrong with his work and Iredale told him therewas not but that he was surprised that McCabe had not returnedto work during the strike. Iredale also said that McCabe was laid-off because the respondent had "to take care of those who had helpedit."While the second reason assigned by Iredale clearly indicatedthe respondent's continued animus toward McCabe because of hisunion activities during the strike, it appears that at the time ofMcCabe's lay-off the non-automatic looms had been discontinued,-Since there were no non-automatics in use and since McCabe wasuntrained in the use of Crompton and Knowles automatics, wecannot find that McCabe was laid off because of his membership andactivities in the U. T. W.Sometime after his lay-off, McCabe had made arrangements withone of the Crompton and Knowles automatic weavers at the Alicemill to learn to operate an automatic loom.He had the permissionof Dixon, superintendent of weaving, to enter the Alice mill as alearner on automatics.McCabe went to see Urquhart to receive final UXBRIDGE WORSTED COMPANY, INC., ET AL.345sanction.McCabe testified that Urquhart told him on that occasionthat since he was one of those who had not helped the respondentduring the strike, Urquhart could do nothing for him.Urquhartdid not deny that statement, but testified that he did not remembermaking it.McCabe applied for work at the Andrews mill in January 1936.McCabe testified that Iredale told him at that time that work wascoming in and that he should return in a few days, which statementIredale did not deny although in his testimony he denied the exist-ence of such work at that time.McCabe returned on January 17,1936, and Iredale told him that he would like to put him on butthat the "committee" would not stand for it. Iredale also askedMcCabe if he belonged to the U. T. W. Iredale denied the latterstatements but in view of the animus which the respondent hadmanifested toward McCabe because of his refusal to return to workduring the strike and his refusal to circulate the paper which wasleft with him at that time, Iredale's denials are not convincing.In view of statements made to McCabe by Iredale and Urquhart,it is evident that McCabe was refused reinstatement because he be-longed to the U. T. W., had stayed out for the duration of the 1935strike, and had declined to assist in obtaining others to break thestrike.We, therefore, find that the respondent refused to reinstateMcCabe when he applied on January 17, 1936, because he had joinedand assisted the U. T. W., and thereby discriminated in regard tohis hire and tenure of employment to discourage membership in theU. T. W. We further find that the respondent has thereby inter-fered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.In November 1935, McCabe was hired by the Montrose Worsted'Company to work on samples. That job was not steady and therecord does not show how long McCabe was employed there.CharlesHuberthad been employed as a weaver at the Andrewsmill intermittently since July 1934, and had been a member of theU. T. W. since 1933.He was employed as a weaver on a non-auto-matic loom and was laid off sometime in September 1935, when hiswork ran out. Iredale told Hubert that work was very slack andthat he would rehire him when it picked up.Hubert testified thatwork was very slack when he was laid off but claims that he shouldhave been rehired when the second shift was put to work sometimeinMay 1936.Hubert applied a week before that shift was started,but was not hired.Hubert had operated automatic looms but testi-fied that he had not had much experience and was not very efficient.Iredale testified that Hubert told him he could not operate automatics.The evidence fails to sustain the allegation that the respondentdischarged and refused to reinstate Hubert because of his union 346DECISIONSOF NATIONAL LABORRELATIONS BOARDmembership or activities.The allegations of the complaint withrespect to Charles Hubert will therefore be dismissed.Aime La Lancetteis a weaver on non-automatic and Draper loomswho was employed by the respondent at the Andrews mill fromJanuary 14 to April 4, 1935, and from June 3 to August 8, 1935,with the exception of the strike period.La Lancette had been amember of the U. T. W. since 1933.When La Lancette returned to work after the strike on August 5,1935, he was met by Cullen who asked him to sign a paper and toldhim he could not go to work unless he did.La Lancette did not knowwhat the paper was, but he refused to sign and went to work at hisloom.On August 8, 1935, Iredale laid La Lancette off and told himthat work was slack and that he would rehire him when it picked up.La Lancette never applied for reinstatement because he was waitingfor Iredale to call him back.He testified that Iredale had said hewould call him back, while Iredale said that he always hired fromamong the people who were applying at the mill and seldom, if ever,sent for anyone.The evidence fails to sustain the allegation that the respondentdischarged and refused to reinstate Aime La Lancette because of hismembership in the U. T. W., and the allegations of the complaint with.respect to him will therefore be dismissed.Paul Courtemancheis a weaver who was employed at the Andrews-mill on a non-automatic loom.He had been a member of the U. T. W.sinceMarch 1934, and did not work during the 1935 strike.Duringthe strike Ernest Iredale's son, who was employed in the respondent'soffice, and one Albert Fafford called on Courtemanche and promisedhim a job on the day shift if he would return to work at once.Courte-manche refused.He was a few days late in returning after thestrike because he did not know that it had ended, but was reinstated,He worked until the middle of September 1935, when he was laidoff because work was slack.The evidence fails to sustain the allegation that the respondentdischarged and refused to reinstate Paul Courtemanche because of hismembership in the U. T. W., and the allegations of the complaintwith respect to Courtemanche will therefore be dismissed.Joseph L'thieris a weaver who was employed at the Andrews millcn a non-automatic loom.He started there in February 1935, andwas laid off in September 1935.During that period he was laid offfor two months and a half and was out during the strike. Ethierwas a member of the U. T. W.When he was laid off, Ethier wastold that there was not any more work. Thereafter, he came backoften to apply for work but was never rehired.Ethier claims that onetime when he wdnt back there was another man on his loom, but thatis denied by Iredale.There is nothing in the record to indicate that UXBRIDGE WORSTED COMPANY, INC., ET AL.347Ethier was especially active in the U. T. W. or that the respondenthad any malice toward him because of his membership.The evidence fails to sustain the allegation that the respondentdischarged and refused to reinstate Joseph Ethier because of hismembership in the U. T. W., and the allegations of the complaint withrespect to him will therefore be dismissed.Stanley Wilzekis a weaver who was employed on a non-automaticloom at the Andrews mill.He worked for a week in March 1935,and started again on June 5, 1935, and worked until the strike onJune 24, 1935.Wilzek th2n got a job in Providence, Rhode Island, asa weaver and did not return after the strike until September 17, 1935,when he worked 4 days at the Andrews mill and was then laid off.On the third day that Wilzek was employed in September at theAndrews mill, Dwyer came to him and asked him to sign a card forthe A. I. W. U. and told him if he signed it he would probably havework there.Wilzek testified that he refused to sign because the"work did not look like it would last."He further testified thatthe next day the work on the samples that he had been making wasfinished and that he was laid off.Wilzek has been a member of theU. T. W. for 3 years.The evidence fails to sustain the allegation that the respondentdischarged and refused to reinstate Stanley Wilzek because of hismembership in the U. T. W., and the allegations of the complaintwith respect to him will therefore be dismissed.Osias Turenneis a weaver who was employed at the Alice mill.Hewas employed on Crompton and Knowles automatic looms. Turennehad also operated Draper and non-automatic Crompton and Knowleslooms for the respondent.Turenne joined the U. T. W. in the springof 1933 and participated in the 1935 strike.He returned to workafter the strike and worked until sometime in May 1936.7In January 1936, Jarry asked Turenne to join the M. B. A., butTurenne refused. In May 1936, there was a rumor circulating at theAlice mill that the looms were to be moved to the Andrews mill andthat the weavers had to join an "independent" union in order to movewith their looms.Turenne went to Dixon, the overseer of weaving atAlice, and asked him if the looms were 'going to be moved.Dixontold him they were.Turenne informed Dixon that he would notmove to the Andrews mill because he did not like the union they hadthere.Dixon told him that it was not such a bad outfit, but Turennereiterated his antipathy toward it.The conversation with Dixon occurred in the early part of the week,and on Friday Turenne went to Dixon and told him that he hadchanged his mind and that he wanted to go to the Andrews mill.4The exact date of the severance of employment is not clear.Turenne testified thatitwas Friday, May 25, 1936.May 25, 1936,fell on Monday. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDDixon told him he was sorry but that he had already hired some-one else.Turenne became angry and said that if Dixon felt that wayhe (Turenne) would not work at the Alice mill any more, and heleft the shop.Turenne never has applied for a job there since, andtestified that he did not wish to go back to work for the respondentunder any circumstances because he did not like the rumors whichwere always prevalent there.The facts discussed above do not sustain the allegation that therespondent discharged and refused to reinstate Osias Turenne becauseof his membership in the U. T. W. The allegations of the com-plaint with respect to Turenne will therefore be dismissed.Raymond Barrywas employed by the respondent as a yarn boyat the Glenark mill.He had worked for the respondent intermit-tently for 8 or 9 years and during that time had been dischargedfor cause five or six times, on each occasion by a different foreman.His last period of employment began in June 1935, when he wasput to work in his brother's place to enable his brother to have anoperation.When his brother returned to work, Barry was shiftedto a different job.The overseer, Raymond J. Stenson, testified thathe had only hired Barry to replace Barry's brother and that whenBarry's brother returned Stenson had not noticed what had happenedto Barry until he saw him working as yarn boy.'Barry had been a member of the U. T. W. since 1933 and waselected secretary of the Glenark Local in 1936.He was dischargedon May 12, 1936, for mixing yarn.The yarn boy is supposed to sort the different types of yarn whichare spun on different colored spindles, which are marked with chalkto differentiate between the types of yarn spun on the same colorspindle.The yarn boy's job requires the least experience in themill and is usually filled by beginners.On May 12, 1936, the shipping room called the night foreman tosay that the yarn had been mixed.The ticket on the truck showedthat Barry had mixed the yarn, and he was discharged. Stensontestified that the error was serious enough in itself to warrant dis-charge and that in view of Barry's previous poor record he was im-mediately discharged.Barry testified that usually the yarn boy wasonly laid off for a few days for mixing yarn and denied that he hadmixed it.There is nothing in the record to show any special an-tipathy of the respondent toward Barry because of his union activ-ities.In view of all the circumstances we conclude that Barry was dis-charged for the reason assigned by the respondent rather than be-cause of his union membership and activity. Since the allegationthat the respondent discharged Raymond Barry because of his mem- UXBRIDGE WORSTED COIIPANY, INC., ET AL.349bership and activities in the U. T. W. is not sustained by the evidence,the allegations of the complaint with respect to him will be dismissed.JosephWilsonhad been employed by the respondent as a loomfixer at the Uxbridge mill for 4 years.He was discharged on Jan-uary 7, 1936, ostensibly for failure to repair a loom which hadthereafter ruined a cut of cloth.Before working as a loom fixer,Wilson had been employed by the respondent as a warp starter for6 years.He had been president of the Uxbridge Local since Jan-uary 1935, and had been in charge of the strike at the Uxbridgemill.During that time, Wilson had negotiated with the respondentas president of the Uxbridge Local.Wilson admitted that just prior to his discharge he had been calledto fix a loom that was making mispicks and that he had not beensuccessful in repairing it.Wilson testified that usually the loomis not repaired the first time the fixer works on it, but that he hasto tinker with it to get it working right.Wilson blamed the badcloth on the weaver who, he said, should have stopped weaving whenhe saw the loom was not operating properly.When Wilson was discharged he went to see James J. O'Neil,superintendent- of the Uxbridge mill, and O'Neil offered him a jobas a warp starter.O'Neil told him his work as a loom fixer had notbeen up to standard recently and that he needed a rest.O'Neilsuggested that perhaps if he worked as a warp starter for a while,at $10 less per week, he could go back on loom fixing again later.Wilson refused to go to work as a warp starter because of the de-creased pay.O'Neil then gave Wilson a letter to the Crompton andKnowles plant in Worcester, Massachusetts, which would have en-abledWilson to learn loom fixing on Crompton and Knowles auto-matic looms.Whether Wilson ever took advantage of this oppor-tunity does not appear from the record.Prior to his discharge, no complaints were made to Wilson abouthis work.The only indication Wilson had that his work was notup to its usual standard was that one of the weavers told him thatthe boss weaver had blamed some bad cloth on him.Wilson testifiedthat the weaver told him that he (Wilson) had had nothing to dowith that cloth and that the boss weaver had been so informed.O'Neil gave no specific instances of Wilson's bad work, and histestimony thatWilson needed a rest is not convincing.O'Neil'soffer of a temporary job at $10 less per week as a warp starter wastantamount to a summary discharge and was so regarded by Wilson,who had worked satisfactorily for the respondent as a loom fixerover a period of 4 years.Wilson was one of the most prominentunion men at Uxbridge, as is evidenced by the fact that upon hisdischarge the loom fixers struck but he induced them to return towork. 350DECISIONSOF NATIONAL LABOR RELATIONS BOARDFrom the above facts, we conclude that the respondent dischargedWilson because of his union membership- and activity.8We findthat, by the discharge of Joseph Wilson, the respondent has dis-criminated in regard to his hire and tenure of employment, therebydiscouraging membership in the U. T. W., and thereby interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.C.EspionageThe complaint as amended alleged that the respondent, by itsforeman, Sylva Jarry, watched the doorway of a hall where theU. T. W. was meeting to determine who attended the meeting. Jarrytestified that in May 1936, he had watched a meeting of the U. T. W.for the purpose of comparing its strength with that of theM. B. A. in which he was interested. There is nothing in the recordto show that Jarry was a foreman or to show that he ever reportedthe results of his watching to the respondent.The evidence fails to support the allegation that the respondentcaused Jarry to spy on the meeting in order to determine who be-longed to the U. T. W. The allegations of the complaint with respectto espionage will therefore be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesiand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYWe have found that the respondent discharged and refused toreinstate Louis Leduc and Joseph Wilson because of their activitiesand membership in the U. T. W.We have also found that, althoughthe evidence does not sustain the allegation that Arthur B. McCabewas discharged because of his activities and membership in the U.T.W., it does sustain the charge that the respondent refused toreinstateMcCabe on January 17, 1936, because of his membershipand activities in the U. T. W.We shall therefore order the respond-ent to reinstate Leduc, Wilson, and McCabe and to make them wholefor any loss of pay they have suffered by reason of the discrimina-8 SeeMatter of Waggoner Refining Company.Ine. and W T.TVaggoner EstateandInternationalAssociation of Oral Field, GasWelland Refinery Workers of America,E N. L. R.B. 731. UXBRIDGE WORSTED COMPANY, INC., ET AL.351tion against them, by payment to each of them of a sum equal tothe amount which he normally would have earned as wages from thedate of the discrimination against him to the date of the offer ofreinstatement,lesshis netearnings9during said period.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLusIONs OF LAW1.United Textile Workers of America, United Textile Workers ofAmerica, Local No. 1810, and United Textile Workers of America,.Local No. 2056, American Independent Workers' Union, MutualBenefit Association Independent Union, and Uxbridge Worsted Com-pany Independent League are labor organizations, within the mean-ing of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the hire and`tenure of employment of Louis Leduc, Arthur B. McCabe, andJoseph Wilson, and each of them, and thereby discouragingmember-ship in a labor organization of its employees, has engaged in andis engaging in unfair labor practices within the meaning of Section8 (3) of the Act.3.The respondent, by interfering with, restraining,and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practicesare unfairlabor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not dominated and interfered with theformation or administration of American Independent Workers'Union, Mutual Benefit Association Independent Union, or UxbridgeWorsted Company Independent League, or contributed financial orother support to them, within the meaning of Section 8 (2) of theAct.6.The respondent, by discharging and refusing to reinstate HenryDescaureaux, Charles Hubert, Aime La Lancette, Paul Courtemanche,Joseph Ethier, Stanley Wilzek, Osias Turenne, and Raymond Barry,9 By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work andworkingelsewherethan for the respondent,which wouldnot have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America,Lumbar and 6'awnir1lWorkersUnion,Local 2590,8N L R B 440Monies received for work performed upon Federal,State, county,municipal, or otherworp-relief projects are not considered as earnings,but, as provided below in the Order,shall be deducted from the sum due the employee,and the amount thereof shall be paid'over to the appiopriate fiscal agency of the Federal,State,county, municipal,or othergovernment or governments which supplied the funds for said work-relief projects. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDand by refusing to reinstate George J. Desrosiers, has not discrimi-nated in regard to th-,ir hire and tenure of employment and therebydiscouraged membership in a labor organization, within the meaningof Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that Ux-bridgeWorsted Company, Iuic., and its officers, agents, successors,and assigns, shall:1.Cease and desist :(a)From discouraging membership in United Textile Workers ofAmerica, Local No. 1810, United Textile Workers of America, LocalNo. 2056, United Textile Workers of America, or any other labororganization of its employees, by discrimination in regard to hire ortenure of employment or any term or condition of employment;(b) From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self -organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the, purpose of collective bargaining or-othermutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Louis Leduc and Joseph Wilson immediate and fullreinstatement to their former positions without prejudice to theirseniority or other rights or privileges;(b)Offer present employment to Arthur B. McCabe, comparableas to wages, general duties, and general conditions of employmentwith the position formerly held by him;(c)Make whole Louis Leduc, Arthur B. McCabe, and JosephWilson for any loss of pay they have suffered by reason of therespondent's discrimination in regard to their hire and tenure ofemployment, by payment to each of them, respectively, of a sum ofmoney equal to that which each would normally have earned as.wages during the period from the date of such discrimination to thedate of the offer of reinstatement, pursuant to this Order, less hisnet earnings during said period; deducting, however, from theamount otherwise due to each of the said employees, monies receivedby said employee during said period for work performed upon Fed-eral, State, county, municipal, or other work-relief projects, and pay UXBRIDGE WORSTED COMPANY, INC., ET AL.353over the amount, so deducted, to the appropriate fiscal agency of theFederal, State, county, municipal, or other government or govern-ments which supplied the funds for said work-relief projects;(d)Post immediately notices to its employees in conspicuous placesthroughout its Uxbridge, Andrews, and Glenark mills, stating thatthe respondent will cease and desist in the manner aforesaid, andmaintain such notices for a period of at least sixty (60) consecutivedays from the date of posting;(e)Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the complaint be, and it herebyis,dismissed in sofar asit alleges that the respondent has engagedin unfair labor practices within themeaning ofSection 8 (2) of theAct, or within the meaning of Section 8 (3) of the Act, with respecttoHenry Descaureaux, Charles Hubert, Aime La Lancette, PaulCourtemanche, Joseph Ethier, Stanley Wilzek, Osias Turenne, Ray-mond Barry, and George J. Desrosiers; or within the meaning of_Section 8 (1) of the Act with respect to espionage by Sylva Jarry..